DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in this application.
Claims 22-48 are cancelled as part of preliminary amendment.
IDS submitted on 8/28/2020 has been considered.

Allowable Subject Matter
Claims 1-21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in phone contact with Jon Deppe (Reg. no. 65,196) on 05/05/2022.
  
The application has been amended as follows:
IN THE CLAIMS

1. (Currently Amended) A method for secure distributed storage of information regarding a file in a plurality of distributed edge storage nodes, comprising:
selecting a value Ze such that an eavesdropping attacker having access to Ze storage nodes is unable to decode any partial information of a file of size |F| stored in a network that distributedly stores the file in more than the Ze storage nodes, wherein Ze is less than all the plurality of distributed edge storage nodes;
selecting a value Zb such that corrupt data packets from Zb storage nodes may be corrected by application of an error correction code to information retrieved from the storage nodes, wherein Zb is less than all the plurality of distributed edge storage nodes;
selecting N* of the plurality of distributed edge storage nodes that minimizes a cost function that includes |F|,             
                
                    
                        Z
                    
                    
                        e
                    
                
            
        ,             
                
                    
                        Z
                    
                    
                        b
                    
                
            
         an initial data access cost CT, and a transmission and downloading cost Cd, and an error correction factor associated with the error correction code;
initially allocating equal memory sizes from the N* of the plurality of distributed edge storage nodes to store the file, redundant error correction data packets, and a set of linear code keys;
iteratively determining a first cost of adding more storage nodes to the N* storage nodes and a second cost of allocating more memory from a subset of the N* storage nodes;
constructing the redundant error correction data packets based on application of the error correcting code to the set of linear code keys and partitions of the file masked with the set of linear code keys; and
based on a minimal cost determined from the iterative determinations, storing the file, the linear code keys, and the redundant error correction data packets in             
                N
                 
                ≥
                
                    
                        N
                    
                    
                        *
                    
                
            
         of storage nodes, the storage nodes being ordered from largest to smallest by storage capacity such that the largest Ze storage nodes store the linear code keys, the smallest             
                N
                -
                
                    
                        Z
                    
                    
                        e
                    
                
                -
                2
                
                    
                        Z
                    
                    
                        b
                    
                
            
         storage nodes store the partitions of the file, and the redundant error correction data packets are stored in the remaining 2Zb storage nodes.

2. (Currently Amended) The method of claim 1, wherein at least two of the N storage nodes allocate different sizes of memory for storing the file, the N storage nodes being ordered from a largest storage capacity at a first storage node to a smallest capacity at an Nth storage node.

3. (Currently Amended) The method of claim 1, wherein the cost function comprises             
                N
                
                    
                        C
                    
                    
                        T
                    
                
                +
                
                    
                        
                            
                                Z
                            
                            
                                e
                            
                        
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        s
                                        ,
                                        m
                                        a
                                        x
                                    
                                
                            
                        
                        +
                        
                            
                                F
                            
                        
                        +
                        2
                        
                            
                                Z
                            
                            
                                b
                            
                        
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        s
                                        ,
                                        m
                                        a
                                        x
                                    
                                
                            
                        
                    
                
                
                    
                        C
                    
                    
                        d
                    
                
            
        , wherein             
                
                    
                        P
                    
                    
                        s
                        ,
                        m
                        a
                        x
                    
                
            
         is a largest sized data package of the file, the linear code keys, and the redundant error correction data packets.


5.	(Currently Amended)	The method of claim 1, wherein a redundant amount of data             
                2
                
                    
                        Z
                    
                    
                        b
                    
                
                
                    
                        
                            
                                P
                            
                            
                                s
                                ,
                                m
                                a
                                x
                            
                        
                    
                
            
         is stored in the             
                2
                
                    
                        Z
                    
                    
                        b
                    
                
            
         storages, wherein             
                
                    
                        P
                    
                    
                        s
                        ,
                        m
                        a
                        x
                    
                
            
         is a largest sized data package of the file, the linear code keys, and the redundant error correction data packets.

6.	(Currently Amended)	The method of claim 5, wherein the redundant error correction data packets are generated by a generator matrix of the error correcting code multiplied with a vector consisting of the linear code keys and the file partitions masked with the linear code keys.


8.	(Currently Amended)	A distributed secure edge storage system, comprising:
a network interface operable to access a network having a plurality of edge storage nodes;
a storage processing apparatus coupled to the network and operable to:
select a value Ze such that an eavesdropping attacker having access to Ze storage nodes is unable to decode any partial information of a file of size |F| stored in a network that distributedly stores the file in more than the Ze storage nodes, wherein Ze is less than all the plurality of edge storage nodes;
select a value Zb such that corrupt data packets from Zb storage nodes may be corrected by application of an error correction code to information retrieved from the storage nodes, wherein Zb is less than all the plurality of edge storage nodes;
select N* of the plurality of edge storage nodes that minimizes a cost function that includes |F|,             
                
                    
                        Z
                    
                    
                        e
                    
                
            
        ,             
                
                    
                        Z
                    
                    
                        b
                    
                
            
         an initial data access cost CT, and a transmission and downloading cost Cd, and an error correction factor associated with the error correction code;
initially allocate equal memory sizes from the N* of the plurality of edge storage nodes to store the file, redundant error correction data packets, and a set of linear code keys;
iteratively determine a first cost of adding more storage nodes to the N* storage nodes and a second cost of allocating more memory from a subset of the N* storage nodes;
construct the redundant error correction data packets based on application of the error correcting code to the set of linear code keys and partitions of the file masked with the set of linear code keys; and
based on a minimal cost determined from the iterative determinations, store the file, the linear code keys, and the redundant error correction data packets in             
                N
                 
                ≥
                
                    
                        N
                    
                    
                        *
                    
                
            
         of storage nodes, the storage nodes being ordered from largest to smallest by storage capacity such that the largest Ze storage nodes store the linear code keys, the smallest             
                N
                -
                
                    
                        Z
                    
                    
                        e
                    
                
                -
                2
                
                    
                        Z
                    
                    
                        b
                    
                
            
         storage nodes store the partitions of the file, and the redundant error correction data packets are stored in the remaining 2Zb storage nodes.


10.	(Currently Amended)	The system of claim 8, wherein the cost function comprises             
                N
                
                    
                        C
                    
                    
                        T
                    
                
                +
                
                    
                        
                            
                                Z
                            
                            
                                e
                            
                        
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        s
                                        ,
                                        m
                                        a
                                        x
                                    
                                
                            
                        
                        +
                        
                            
                                F
                            
                        
                        +
                        2
                        
                            
                                Z
                            
                            
                                b
                            
                        
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        s
                                        ,
                                        m
                                        a
                                        x
                                    
                                
                            
                        
                    
                
                
                    
                        C
                    
                    
                        d
                    
                
            
        , wherein             
                
                    
                        P
                    
                    
                        s
                        ,
                        m
                        a
                        x
                    
                
            
         is a largest sized data package of the file, the linear code keys, and the redundant error correction data packets.


12.	(Currently Amended)	The system of claim 8, wherein a redundant amount of data             
                2
                
                    
                        Z
                    
                    
                        b
                    
                
                
                    
                        
                            
                                P
                            
                            
                                s
                                ,
                                m
                                a
                                x
                            
                        
                    
                
            
         is stored in the remaining             
                2
                
                    
                        Z
                    
                    
                        b
                    
                
            
         storages, wherein             
                
                    
                        P
                    
                    
                        s
                        ,
                        m
                        a
                        x
                    
                
            
         is a largest sized data package of the file, the linear code keys, and the redundant error correction data packets.

13.	(Currently Amended)	The system of claim 12, wherein the redundant error correction data packets are generated by a generator matrix of the error correcting code multiplied with a vector consisting of the linear code keys and the file partitions masked with the linear code keys.


15.	(Currently Amended)	One or more tangible processor-readable storage media embodied with instructions for executing on one or more processors and circuits of a device a process for secure distributed storage of information regarding a file in a plurality of distributed edge storage nodes comprising:
selecting a value Ze such that an eavesdropping attacker having access to Ze storage nodes is unable to decode any partial information of a file of size |F| stored in a network that distributedly stores the file in more than the Ze storage nodes, wherein Ze is less than all the plurality of distributed edge storage nodes;
selecting a value Zb such that corrupt data packets from Zb storage nodes may be corrected by application of an error correction code to information retrieved from the storage nodes, wherein Zb is less than all the plurality of distributed edge storage nodes;
selecting N* of the plurality of distributed edge storage nodes that minimizes a cost function that includes |F|,             
                
                    
                        Z
                    
                    
                        e
                    
                
            
        ,             
                
                    
                        Z
                    
                    
                        b
                    
                
            
        , an initial data access cost CT, and a transmission and downloading cost Cd, and an error correction factor associated with the error correction code;
initially allocating equal memory sizes from the N* of the plurality of distributed edge storage nodes to store the file, redundant error correction data packets, and a set of linear code keys;
iteratively determining a first cost of adding more storage nodes to the N* storage nodes and a second cost of allocating more memory from a subset of the N* storage nodes;
constructing the redundant error correction data packets based on application of the error correcting code to the set of linear code keys and partitions of the file masked with the set of linear code keys; and
based on a minimal cost determined from the iterative determinations, storing the file, the linear code keys, and the redundant error correction data packets in             
                N
                 
                ≥
                
                    
                        N
                    
                    
                        *
                    
                
            
         of storage nodes, the storage nodes being ordered from largest to smallest by storage capacity such that the largest Ze storage nodes store the linear code keys, the smallest             
                N
                -
                
                    
                        Z
                    
                    
                        e
                    
                
                -
                2
                
                    
                        Z
                    
                    
                        b
                    
                
            
         storage nodes store the partitions of the file, and the redundant error correction data packets are stored in the remaining 2Zb storage nodes.

16.	(Currently Amended)	The one or more tangible processor-readable storage media of claim 15, wherein at least two of the N storage nodes allocate different sizes of memory for storing the file, the N storage nodes being ordered from a largest storage capacity at a first storage node to a smallest capacity at an Nth storage node.

17.	(Currently Amended)	The one or more tangible processor-readable storage media of claim 16, wherein the cost function comprises             
                N
                
                    
                        C
                    
                    
                        T
                    
                
                +
                
                    
                        
                            
                                Z
                            
                            
                                e
                            
                        
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        s
                                        ,
                                        m
                                        a
                                        x
                                    
                                
                            
                        
                        +
                        
                            
                                F
                            
                        
                        +
                        2
                        
                            
                                Z
                            
                            
                                b
                            
                        
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        s
                                        ,
                                        m
                                        a
                                        x
                                    
                                
                            
                        
                    
                
                
                    
                        C
                    
                    
                        d
                    
                
            
        , wherein             
                
                    
                        P
                    
                    
                        s
                        ,
                        m
                        a
                        x
                    
                
            
         is a largest sized data package of the file, the linear code keys, and the redundant error correction data packets.

18.	(Currently Amended)	The one or more tangible processor-readable storage media of claim 17, wherein             
                
                    
                        N
                    
                    
                        *
                    
                
            
         is selected according to             
                
                    
                        
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            e
                                        
                                    
                                    +
                                    2
                                    
                                        
                                            Z
                                        
                                        
                                            b
                                        
                                    
                                
                            
                            
                                
                                    F
                                
                            
                            
                                
                                    C
                                
                                
                                    d
                                
                            
                        
                        
                            
                                
                                    C
                                
                                
                                    T
                                
                            
                        
                    
                
                +
                (
                
                    
                        Z
                    
                    
                        e
                    
                
                +
                2
                
                    
                        Z
                    
                    
                        b
                    
                
                )
            
         rounded to an integer.

19.	(Currently Amended)	The one or more tangible processor-readable storage media of claim 15, wherein a redundant amount of data             
                2
                
                    
                        Z
                    
                    
                        b
                    
                
                
                    
                        
                            
                                P
                            
                            
                                s
                                ,
                                m
                                a
                                x
                            
                        
                    
                
            
         is stored in the remaining             
                2
                
                    
                        Z
                    
                    
                        b
                    
                
            
         storages, wherein             
                
                    
                        P
                    
                    
                        s
                        ,
                        m
                        a
                        x
                    
                
            
         is a largest sized data package of the file, the linear code keys, and the redundant error correction data packets.

20.	(Currently Amended)	The one or more tangible processor-readable storage media of claim 19, wherein the redundant error correction data packets are generated by a generator matrix of the error correcting code multiplied with a vector consisting of the linear code keys and the file partitions masked with the linear code keys.

21.	(Currently Amended)	The one or more tangible processor-readable storage media of claim 15, wherein the process further comprises:
retrieving data packets from the storage nodes; and
applying an             
                (
                n
                ,
                k
                )
            
         error correcting code to the data packets.


Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

	Darling et al. (US 2019/0207910 A1) -Darling teaches encrypting a file with encryption key, splits the encrypted file into an arbitrary number of slices and transmits the files to secure data storage based on cost function that includes data transmission cost (e.g. see, [0015]), Darling further determines cost function in relation to where to store the slices ([0026]), transmission cost ([0028], frequency of access, entropy as weighted value etc. (e.g. see, [0032], see also, [0044]).

	 Resch et al. (US 2019/0109366 A1) – Resch teaches the concept of error correction, the number of slices (X) per segment, which corresponds to a number of pillars n, is set in accordance with the distributed data storage parameters and the error coding scheme. For example, if a Reed-Solomon (or other FEC scheme) is used in an n/k system, then a data segment is divided into n slices, where k number of slices is needed to reconstruct the original data (i.e., k is the threshold) -e.g. see, [0050], [0078], [0164] and [0171] of Resch.

	Schnjakin et al. (US 20170293766 A1) -Schnjakin taches a concept of storing files in distributed data storages, files are fragmented and stored in encrypted form using a file specific symmetric key. Schnjakin further teaches an error correction method to reconstruct the files -e.g. see, [0059, [0085], [0100], [0101] of Schnjakin.

	Kallahalla et al. (US 2003/0081790 A1) -Kallahalla teaches a concept of encrypting each fragment of a file with linear key. The method includes dividing a file into a plurality of fragments and generating a set of read-write keys for each fragment of the plurality of fragments. The method also includes encrypting each fragment of plurality of fragments with respective write key of the set of read-write keys and restricting access to the plurality of file fragments by distributing a plurality of read keys from the plurality of read-write keys to a first plurality of users and distributing a plurality of the write keys of the plurality of read-write keys to a second plurality of users -e.g. see, [0010], Fig. 2, [0043]-[0046] of Kallahalla.  

However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1, 8 and 15:
selecting a value Ze such that an eavesdropping attacker having access to Ze storage nodes is unable to decode any partial information of a file of size |F| stored in a network that distributedly stores the file in more than the Ze storage nodes, wherein Ze is less than all the plurality of distributed edge storage nodes;
selecting a value Zb such that corrupt data packets from Zb storage nodes may be corrected by application of an error correction code to information retrieved from the storage nodes, wherein Zb is less than all the plurality of distributed edge storage nodes;
selecting N* of the plurality of distributed edge storage nodes that minimizes a cost function that includes |F|,                                 
                                    
                                        
                                            Z
                                        
                                        
                                            e
                                        
                                    
                                
                            ,                                 
                                    
                                        
                                            Z
                                        
                                        
                                            b
                                        
                                    
                                
                             an initial data access cost CT, and a transmission and downloading cost Cd, and an error correction factor associated with the error correction code;
initially allocating equal memory sizes from the N* of the plurality of distributed edge storage nodes to store the file, redundant error correction data packets, and a set of linear code keys;
iteratively determining a first cost of adding more storage nodes to the N* storage nodes and a second cost of allocating more memory from a subset of the N* storage nodes;
constructing the redundant error correction data packets based on application of the error correcting code to the set of linear code keys and partitions of the file masked with the set of linear code keys; and
based on a minimal cost determined from the iterative determinations, storing the file, the linear code keys, and the redundant error correction data packets in                                 
                                    N
                                     
                                    ≥
                                    
                                        
                                            N
                                        
                                        
                                            *
                                        
                                    
                                
                             of storage nodes, the storage nodes being ordered from largest to smallest by storage capacity such that the largest Ze storage nodes store the linear code keys, the smallest                                 
                                    N
                                    -
                                    
                                        
                                            Z
                                        
                                        
                                            e
                                        
                                    
                                    -
                                    2
                                    
                                        
                                            Z
                                        
                                        
                                            b
                                        
                                    
                                
                             storage nodes store the partitions of the file, and the redundant error correction data packets are stored in the remaining 2Zb storage nodes.

Dependent claims 2-7, 9-14 and 16-21 are allowed as they depend from allowable independent claims 1 or 8 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495    

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495